THE     ATTBEZNEY              GENERAL
                       OFTEXA~
                   AUBTIN.   -XAFI    78711



                         September15, 1972



ML-. John F. Boff                    Opinion No. M- 1219
Executive Director
Texas Board of Examiners in the      Re:      Whether the Board is
  Fitting and Dispensing of                   re'quired to grant a
  Hearing Aids                                reciprocal license to
Penthouse Apts., Room 105                     a person who has
1212 Guadalupe                                neither a residence
Austin, Texas 78701                           nor place of business
                                              in Texas.

Dear Mr. Boff:

          In your recent letter you requested the opinion of
this department on the following question:

          "Under Section 1.08 of Article 4566-1.01
     of Vernon's Civil Statutes, is the Board re-
     quired to grant a license by reciprocity to an
     individual who does not intend to live or office
     in the State of Texas?"

          Articles 4566-l-01 through 4566-1.22, Vernon's Civil
Statutes, govern the fitting and dispensing of hearing aids in
Texas. Article 4566-1.06 sets out the requirements of a person
desiring to take an examination for a license. Article 4566-
1.08 provides for reciprocal arrangements.

          Attorney General's Opinion No. M-636 (1970) was con-
cerned with a question similar to yours.  That opinion includes
the following language:

          "A careful examination of Article 4566 reveals
     that no residence requirement has been made in any
     part of the statute. You are therefore advised that
     it is the opinion of this office that any person,


                                -5978-
Mr. John F. Boff, page 2,       (M-1219)



    wherever resident, who can satisfy the examina-
    tion requirements set forth in Section 1.06 of
    Article 4566 is entitled to a license to fit and
    dispense hearing aids in the State of Texas."
    (Emphasis added.)

          Attorney General's Opinion No. M-715 (1970) was
concerned with a rule adopted by the Hearing Aid Board read-
ing as follows:

          "On and after May 1, 1970, in accordance with
     Section 1.06, 1.08, 1.09 of the Article, all persons
     applying for licenses shall furnish a physical home
     address and a Texas place of business address: a
     post office box is not acceptable."

          Opinion No. M-715 includes the following language:

           "We find no requirement under the provisions
     of Article 4566-1.06, 1.08 or 1.09 or any other of
     the provisions of the Act which specifically require
     an applicant for a license in this state to fit and
     dispense hearing aids to have a 'physical' residence
     and business address within the State of Texas.

          $8
               .   .   .




          "Since we find no express or implied authority
     for such a rule, we hold that it is void and unen-
     forceable."

          Your inquiry dealt specifically with Article 4566-1.08.
There is no express requirement in the Article that an appli-
cant for a reciprocity license have a Texas address or place
of business. We do not construe the statute as imposing such
a requirement, especially in view of the fact that there is
clearly no such requirement where an applicant follows the
examination route. A statutory board"s rules and regulations
may not impose any additional requirements which are'in excess



                             -5979-
Mr. John F. Boff, page 3,           (M-1219)



of the statutory requirements.  Kelly v. Industrial Accident
Board, 358 S.W.2d 874 (Tex.Civ.App. 1962, error ref.); 73
CJS 415, Public Administrative Bodies, Sec. 94: 2 Am.Jur.2d.
29, Admin. Law, Sec. 301: Attorney General's Opinion M-609-A
(1970). An administrative agency may not make an additional
licensing requirement.  Blatz Brewing Co. v. Collins, 69 Cal.
App.2d 639, 160 P2d. 37 (1945).

          In view of the foregoing, you are advised that your
Board may not require an applicant for a reciprocity license
under Article 4566-1.08 to have a Texas residence or a Texas
place of business.

                      SUMMARY
                      _------

          The Texas Board of Examiners in the Fitting
     and Dispensing of Hearing Aids is not authorized
     to impose on an applicant for a reciprocity license
     under Article 4566-1.08, Vernon's Texas Statutes,
     a requirement that he have a residence or a place
     of business in Texas.

                                     truly yours,
                                "';;d)




Prepared by James S. Swearingen
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Kerns Taylor, Chairman
W. E. Allen, Co-Chairman




                                -5980-
                                         .   .   .




Mr. John F. Boff, page 4,     (M-1219)



Sally Phillips
Jerry Roberts
Lewis Jones
Bill Craig

SAMUEL D. MCDANIEL
Staff Legal Assistant

ALFRED WALKER
Executive Assistant

NOLA WHITE
First Assistant




                            -5981-